Title: To Alexander Hamilton from William Barton, [31 December 1791]
From: Barton, William
To: Hamilton, Alexander



[Philadelphia, December 31, 1791]
Sir,

The sheets which compose the pamphlet, herewith inclosed, will be comprized in the third Volume of the Philosophical Society’s Transactions, now in the press. Being favored by the printer with a few Copies of this part, (with the addition of a Title page), I beg, Sir, Your Acceptance of One.
If some additional Observations on the same subject, resulting from the Census, which have been read in the Society, should be deemed worthy of a place in their Transactions, I shall take the liberty of sending You a Copy, when printed.
I have the Honor to be,  With great Respect,  Sir,  Your Most Obedt. And Most Hble. Servt.

W. Barton


Market street,
}


Dec. 31st. 1791.



The Honble. A. Hamilton, Esq;Secry. of the Treasury

